DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Klein (U.S. Patent Application Publication 2020/0173121) in view of Whitford (U.S. Patent 8,215,866).
Regarding claim 1, Klein teaches a roadblock (Figures 13-14 and Figure 29) for temporary installation to block traffic and/or as a security precaution, comprising:
- an elongated casing (an interior upright segment 104) with two opposing longitudinal side walls and an, the two side walls joining, upper wall; and at least one casing support structure located in the elongate casing and connecting to both the side walls (the portions (unnumbered) connected to the chains 204 go through upright segments 104);
- supports (portion having a plurality of rearward points below upright segment 104) for resting on the ground/surface connected to the lower side of the elongate casing, and
- plural stabilization arms (two lowermost flexible chains 204) protruding from one of the longitudinal side walls, wherein the protruding length of the stabilization arms is adjustable (“the flexible chain connector 204 allow some flexibility in the positioning of the barrier units 10, for example they allow easy and convenient distancing of adjacent barrier units 10 one from the other”, [0099]), so they protrude less when the barrier units 10 are selectively placed close together and protrude more when the barrier units 10 are selectively placed farther apart. The provisional application was checked for Figures 13 and 14.  
Klein does not teach a wheel.  Whitford teaches a barrier having an adjustable wheel (62) connected to the support structure (Figures 2, 11 and 14, for example).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Klein with the wheel arranged in the manner of Whitford in order to facilitate portability.
Regarding claim 2, as shown in Figure 13, the stabilization arms are parallel oriented.
Regarding claim 3, when the barrier units are placed closer together, the stabilization arms will droop, causing the angle enclosed by the stabilization arms and the longitudinal side wall to be more than 90°. The limitation of a preference is not required.
Regarding claim 4, as shown in Figure 13, the stabilization arms (two lowermost flexible chains 204) are located opposite the upper wall of the elongated casing.
Regarding claim 8, Klein’s roadblock includes the supports being provided with at least one central protrusion (lowermost protrusion (unnumbered) on each support, shown clearly in Figure 29) facing away from the elongated casing, which central protrusion is located on the side of a vertical central plane through the [side view of the] elongated casing that is facing away from the longitudinal side wall with the stabilization arms.
Regarding claim 9, as shown in Figures 13-14 and 29, the supports are provided with at least one second sideward protrusion (the three spikes above the lowermost protrusion, shown clearly in Figure 29) facing away from the elongated casing, which sideward protrusions are located alongside the elongated casing on the side facing away from the stabilization arms.

Regarding claim 10, as shown in Klein’s Figure 29, the central protrusion protrudes further down than the sideward protrusions.
Regarding claim 11, as shown in Klein’s Figure 29, the central protrusion and sideward protrusion have sharp angles.
Regarding claim 12, as shown in Klein’s Figure 29, the sideward protrusion (the three spikes above the lowermost protrusion) have at least two sharp angles.

	Claims 1-3, 5-7, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yodock (U.S. Patent 7,600,942) in view of Bullock (WO 2019/171032 A10, Dehart, (U.S. Patent 2004/0028469), Klein (U.S. Patent Application Publication 2020/0173121) and either Dyke et al. (U.S. Patent Application Publication 2008/0286042) or Burgett (U.S. Patent 5,007,763).
Regarding claim 1, Yodock teaches a roadblock for temporary installation to block traffic and/or as a security precaution, comprising:
- an elongated casing (hollow; column 3 lines 55-58) with two opposing longitudinal side walls and an, the two side walls joining, upper wall (Figures 4-7); and
- plural stabilization arms (94+96; Figure 5) protruding from one of the longitudinal side walls, wherein the protruding length of the stabilization arms is adjustable (Figures 6 and 7).
While Yodock fails to disclose at least one casing support structure located in the elongate casing and connecting to both the side walls, Bullock teaches a similar barrier and discloses at least one casing support structure located in an elongated casing and connecting to both the side walls (unnumbered, shown in Figure 7a). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Yodock’s casing to include at least one casing support structure located in the elongate casing and connecting to both the side walls in view of Bullock’s disclosure to provide interior reinforcement to the side walls.
While the resulting combination fails to disclose supports for resting on the ground/surface connected to the lower side of the elongate casing, Dehart teaches a vehicle barrier and discusses jersey-type barriers in the Background of the Invention, and discloses a structure that can rock back and stop or slow an oncoming vehicle by lifting the vehicle off the ground ([0030] and [0038]). Klein teaches a rolling vehicle barrier and discloses supports (lowermost L-shaped portion such as shown in Figure 29) that allows the barrier to rock back and lift the vehicle as the vehicle attempts to drive over the barrier ([0071]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the resulting combination to be able to rock back and lift an oncoming vehicle in view of Dehart’s and Klein’s disclosures and to include supports such as suggested by Klein to be able to rock back and lift an oncoming vehicle to stop it. The resulting combination includes supports for resting on the ground and connected to the lower side of the elongate casing.  
Yodock does not teach a wheel; however, as exemplified by Dyke (Figure 7, for example) and Burgett (Figures 2-5), it is known to utilize adjustable wheels with barriers in order to facilitate portability.  For this reason, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Yodock with wheels.
Regarding claim 2, as shown in Figures 5-7, the plural stabilization arms (94+96 and 94’+96’) are parallel oriented.
Regarding claim 3, since Yodock shows in Figure 1 that the elongate casing sidewall flares out from top to bottom, it would yield the angle being enclosed by the stabilization arms and the longitudinal side wall is more than 90°. The limitation of a preference is not required.
Regarding claim 5, the resulting combination includes the protruding length of the adjustable stabilization arms are formed by at least two interchangeable (they are removable and can be replaced) arm segments (Yodock’s Figures 6 and 7).
Regarding claim 6, the resulting combination includes the limitation since as shown in Yodock’s Figures 6-7, the interchangeable arm segments are telescopically adjustable.
Regarding claim 7, the resulting combination includes the limitation since as shown in Yodock’s Figure 5, the interchangeable arm segments are detachable.
Regarding claim 13, while the resulting combination fails to disclose that the ends of the elongated casing are chamfered, the Examiner takes Official Notice that chamfering is old and well- known to provide a transitional edge between two surfaces to eliminate right angle corners for safety and to minimize damage to the edges. It would have been obvious to one of ordinary skill in the art to modify the edges of the elongated casing to be chamfered to eliminate right angle corners for safety and to minimize damage to the edges.
Regarding claim 14, the resulting combination includes the limitation since as shown in Yodock’s Figures 1 and 5, the ends of the elongated casing are provided with couplings.
Regarding claim 15, Klein further discloses that the top of the rolling vehicle barrier has spiked protrusions (shown in Figure 29). It would have been obvious to one of ordinary skill in the art to modify the resulting combination to provide at least friction-increasing element attached to the upper wall of the elongated casing in view of Klein’s disclosure so that the friction-increasing element digs into the ground when the roadblock rocks back to minimize forward movement of the oncoming vehicle. The resulting combination includes the limitation that at least one contact edge of the friction-increasing element is protruding from a longitudinal side wall of the elongated casing.

Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are moot in view of the new grounds of rejection.  As exemplified by the added references, barriers having adjustable wheels are well known.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671